PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Patent No. 10,776,699 
September 15, 2020
Application No. 15/869,564
Filed: January 12, 2018
For: OPTIMIZED COMPUTE HARDWARE FOR MACHINE LEARNING OPERATIONS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.55(f), filed November 11, 2021 and supplemented April 11, 2022, to accept a certified copy of a foreign application.

The petition is GRANTED.

A grantable petition under 37 CFR 1.55(f) must include:
	
A certified copy of the foreign application, unless previously filed,
A showing of good and sufficient cause for the delay, and
The petition fee set forth in 37 CFR 1.17(g).

The Office acknowledges receipt of the certified copy of Indian Patent Application No. 20171045868 on April 11, 2022.  As such, all of above listed requirements have been fulfilled.

This application is being referred to the Certificate of Corrections Branch for processing of the Request for Certificate of Correction, filed November 11, 2021.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3206.  Any questions concerning the certificate of correction may be directed to the Certificate of Corrections Branch at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET